DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are"one data storage system that stores" and "one blockchain system stores" in Claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 limitations "one data storage system that stores" and "one blockchain system stores"invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over TSCHUCHNIG, MAXIMILIAN ERNST et al. "Immutable and Democratic Data in Permissionless Peer-to-Peer Systems," 2019 Sixth International Conference on Software Defined Systems (SDS), IEEE, June 2019, 6 pages hereinafter referred to as Tschuchnig.
Regarding Claims 1 and 14, Tschuchnig discloses A method for conducting an imperative removal of at least one data record among peers, wherein each peer participating to a blockchain system has its own copy of a blockchain in a blockchain system, [Section III, To add data, the client adds it to the blockchain which in turn updates all peers – teaches that if one client adds data to a blockchain, it updates all peers…due to all peers having a copy of the blockchain] [A blockchain system by definition is a system where all peers participating in the system has its own copy of a blockchain in a blockchain system] 
comprising: depositing, by at least one peer, the at least one data record to its designated data storage system; [Section IV-B, the data is stored in a conventional NoSQL database on each peer] 
storing, by each peer, a cryptographic hashing pointer as a data item in a first block of its own copy of the blockchain; the pointer pointing to the data record in its designated data storage system; [Section IV-B, the blockchain is used in order to store the hashes of the data as a reference, which results in a one-to-one relationship between the blockchain and the data stored in the conventional NoSQL database] 
storing, by each peer, a deletion item in a…block of its own copy of the blockchain; [Section IV-B, In order to delete data in EtherCouch, a delete request is entered into the blockchain. This request will be propagated through the blockchain 
the deletion item indicating that the data record is marked for deletion; [Section IV-B, This request will be propagated through the blockchain and tell nodes to delete the respective data] 
and deleting, by each peer, the data record from the designated data storage system when the deletion item for the data record is found on the blockchain. [Section IV-B, Although this will not delete the references in the blockchain, the actual data will be deleted]
Tschuchnig teaches second block While Tschuchnig does not explicitly teach that the deletion item is stored in a “second block” of its copy of the blockchain, it is well known in the art that in a conventional blockchain, blocks are appended in a chronological order as new information is added. Therefore, the deletion item may be stored in a chonological “second block” when it is the next item stored in the blockchain following the storing of the cryptographic hashing pointer. Also, the recitation of a “first block” and a “second block” does not necessarily limit these blocks to be chronological in nature. When reciting two different items of interest that are stored in a blockchain, the first item is stored in a block and that may be labeled as a “first block”. The second item of interest then may be stored in another block and that may be labeled as the “second block” because these are the two item of interest being discussed and therefore, the labeling of the blocks may not necessarily mean that these are chronologically the first and second blocks but rather that the first item of interest is stored in the “first block” and the second item of interest is stored in the “second block”. Therefore, Tschunchnig teaches a “second block” where items are stored.
Regarding Claims 2, 10, and 15, Tschuchnig discloses further comprising: returning, by each peer, upon receiving a query request for the data record, a response indicating that the data record was removed [Section IV-B, The onchain communication enables the clients to listen to changes and tells them what hashes have been added to the blockchain. These hashes enable the clients to locate the source of the change by the editor hash, the type of change (add, edit, delete) and the data itself as the data hash – the “onchain communication” is the way that the peers communicate the “type of change (add, edit, delete)” to the data] 
and is not available in the data storage system when the deletion item for the data record is found on the blockchain. [Section IV-B, Although this will not delete the references in the blockchain, the actual data will be deleted]
Regarding Claims 3 and 12, Tschuchnig discloses further comprising: searching, by each peer, upon receiving a query request for the data record, a data item referencing the data record from the last block of the blockchain towards the genesis block of the blockchain. [Section IV-B, These hashes enable the clients to locate the source of the change by the editor hash, the type of change (add, edit, delete) and the data itself as the data hash]
Regarding Claim 5, Tschuchnig discloses further comprising: adding, by the at least one peer, a removal record in a block of the blockchain, wherein the removal record indicates the data record was removed in the data storage system. [Section IV-B, In order to delete data in EtherCouch, a delete request is entered into the blockchain. This request will be propagated through the blockchain and tell nodes to delete the respective data – the “delete request” is also the “removal record” as the data is deleted and removed from the storage]
Regarding Claim 6, Tschuchnig discloses further comprising: storing simultaneously, by the peer, a cryptographic hashing pointer for a particular record in the data storage system and in a state store wherein the state store is a database, wherein each cryptographic hashing pointer uniquely identifies a record in the data storage system and the state store. [Section IV-B, This is done by storing the data itself in a NoSQL database on each peer and using the blockchain (data structure can be viewed in listing 1) in order to store the hashes of the data as a reference. This results in a one-to-one relationship between the blockchain and the data] [Section IV-B, In order to add data to the database, a user has to generate the data and hash it]
Regarding Claim 7, Tschuchnig discloses wherein the particular record is the latest record so that the state store can provide the pointer for the latest record upon query. [It is well known in the art that blocks in a blockchain are added in a chronological order and therefore, the “particular record” is the latest record when it is the most recent record added. This record contains the hash which indicates the state of the data]
Regarding Claim 9, Tschuchnig discloses A method for conducting an imperative removal of a dataset among peers, wherein each peer participating to a blockchain system has its own copy of a blockchain in the blockchain system, [Section III, To add data, the client adds it to the blockchain which in turn updates all peers – teaches that if one client adds data to a blockchain, it updates all peers…due to all peers having a copy of the blockchain] [A blockchain system by definition is a system where all peers participating in the system has its own copy of a blockchain in a blockchain system] 
comprising: depositing, by at least one peer, a dataset to its designated data storage system, wherein the dataset comprises a plurality of data records; [Section IV-B, the data is stored in a conventional NoSQL database on each peer] [Section IV-B, the data will most likely be sent in multiple packages – this is a “plurality of data records”. Also, the NoSQL database contains multiple data items which is a “plurality of data records”] 
storing, by each peer, a cryptographic hashing pointer as a data item in a first block of its own copy of the blockchain; the pointer pointing to the dataset in its designated data storage system; [Section IV-B, the blockchain is used in order to store the hashes of the data as a reference, which results in a one-to-one relationship between the blockchain and the data stored in the conventional NoSQL database] 
storing, by each peer, a plurality of deletion requests in a plurality of blocks of its own copy of the blockchain, [Section IV-B, In order to delete data in EtherCouch, a delete request is entered into the blockchain. This request will be propagated through the blockchain – when there are multiple deletion requests, then multiple requests would be stored in multiple blocks of the blockchain] 
each deletion request indicating that a data record in the dataset is marked for deletion; [Section IV-B, This request will be propagated through the blockchain and tell nodes to delete the respective data] 
storing, by each peer, a deletion item in a…block of its own copy of the blockchain; the deletion item indicating that all the data records in the dataset have received their own deletion requests and are marked for deletion; [Section IV-B, In order to delete data in EtherCouch, a delete request is entered into the blockchain. This request will be propagated through the blockchain 
and deleting, by at least one peer, the dataset from the at least one data storage system when the deletion item for the dataset is found on the blockchain. [Section IV-B, Although this will not delete the references in the blockchain, the actual data will be deleted]
Tschuchnig teaches second block While Tschuchnig does not explicitly teach that the deletion item is stored in a “second block” of its copy of the blockchain, it is well known in the art that in a conventional blockchain, blocks are appended in a chronological order as new information is added. Therefore, the deletion item may be stored in a chonological “second block” when it is the next item stored in the blockchain following the storing of the cryptographic hashing pointer. Also, the recitation of a “first block” and a “second block” does not necessarily limit these blocks to be chronological in nature. When reciting two different items of interest that are stored in a blockchain, the first item is stored in a block and that may be labeled as a “first block”. The second item of interest then may be stored in another block and that may be labeled as the “second block” because these are the two item of interest being discussed and therefore, the labeling of the blocks may not necessarily mean that these are chronologically the first and second blocks but rather that the first item of interest is stored in the “first block” and the second item of interest is stored in the “second block”. Therefore, Tschunchnig teaches a “second block” where items are stored.
Regarding Claim 11, Tschuchnig discloses wherein the data storage system is shared among the peers. [Section IV-B, the data is stored in a conventional NoSQL database on each peer]
Regarding Claim 13 and 20, Tschuchnig discloses further comprising: receiving, by a central administration module from the peers, a removal confirmation indicating the dataset was removed from all the data storage systems that store the dataset; and adding, by the central administration module, a removal record in a block of the blockchain, wherein the removal record indicates that the data record was removed in the data storage systems. [Section IV-B, After the node adds the change to the blockchain, it will tell the Location Contract that it is up-to-date with the newest blockchain hash (the recently added hash)] [Section IV-B, The onchain communication enables the clients to listen to changes and tells them what hashes have been added to the blockchain. These hashes enable the clients to locate the source of the change by the editor hash, the type of change (add, edit, delete) and the data itself as the data hash – the “onchain communication” is the way that the peers communicate the “type of change (add, edit, delete)” to the data which the “Location Contract” is also a part of this communication network]
Regarding Claim 16, Tschuchnig discloses further comprising: a state store that stores a key [Section VII, encryption can be implemented by a publicprivate-key infrastructure, in order to store data without being publicly visible] 
and provides a cryptographic hashing pointer for a latest digital record. [Section IV-B, the blockchain is used in order to store the hashes of the data as a reference, which results in a one-to-one relationship between the blockchain and the data stored in the conventional NoSQL database]
Regarding Claim 18, Tschuchnig discloses wherein the digital record comprises a plurality of data records. [Section IV-B, the data is stored in a conventional NoSQL database on each peer] [Section IV-B, the data will most likely be sent in multiple packages – this is a “plurality of data records”. Also, the NoSQL database contains multiple data items which is a “plurality of data records”]
Regarding Claim 19, Tschuchnig discloses wherein the data storage system is shared among peers, [Section IV-B, the data is stored in a conventional NoSQL database on each peer] 
each peer has its own copy of the blockchain. [Section III, To add data, the client adds it to the blockchain which in turn updates all peers – teaches that if one client adds data to a blockchain, it updates all peers…due to all peers having a copy of the blockchain] [A blockchain system by definition is a system where all peers participating in the system has its own copy of a blockchain in a blockchain system]

Examiner Note
The reference, Tunte (WO 2020125839 A1), is a foreign reference with an English translation.  There are no page or paragraph numbers included in the translation and therefore, they are not indicated in the rejection mapping either.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tschuchnig as applied to Claim 1, above, in view of Tunte (WO 2020125839 A1) hereinafter referred to as Tunte.
Regarding Claim 4, Tschuchnig discloses and the cryptographic hashing pointer uniquely identifies the data record in the data storage system. [Section IV-B, This is done by storing the data itself in a NoSQL database on each peer and using the blockchain (data structure can be viewed in listing 1) in order to store the hashes of the data as a reference. This results in a one-to-one relationship between the blockchain and the data]
Tschuchnig does not explicitly teach wherein the cryptographic hashing pointer has cryptographic hashing properties including collision-free and hiding.
Tunte teaches wherein the cryptographic hashing pointer has cryptographic hashing properties including collision-free and hiding [A cryptological hash function or cryptographic hash function is a special form of a hash function (scatter value function), which is collision-resistant. It is therefore practically impossible to find two different input values that result in an identical hash value – cryptographic hashing by its nature includes the property of hiding] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Tunte with the disclosure of Tschuchnig. The motivation or suggestion would have been “to find two different input values that result in an identical hash value.”

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tschuchnig as applied to Claims 1 and 14, respectively, above, in view of Jayachandran (US 2020/0380154 A1) hereinafter referred to as Jayachandran.
Regarding Claims 8 and 17, Tschuchnig does not explicitly teach wherein the blockchain is a public blockchain which can be read by the general public.
Jayachandran teaches wherein the blockchain is a public blockchain which can be read by the general public. [Paragraph 0049, a permissioned and/or a permissionless blockchain can be used. In a public or permission-less blockchain, anyone can participate without a specific identity. Public blockchains can involve native cryptocurrency and use consensus based on various protocols such as Proof of Work (PoW)] 
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Jayachandran with the disclosure of Tschuchnig. The motivation or suggestion would have been to have different options for implementation such as “permissions and/or permissionless blockchain.” (paragraph 0049)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J STEINLE/Primary Examiner, Art Unit 2497